Deutsche Investment Management Americas Inc. One Beacon Street Boston, MA 02108 February 20, 2014 Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: Post-Effective Amendment No. 60 to the Registration Statement on Form N-1A of DWS Variable Series I (the “Trust”) (Reg. Nos. 002-96461, 811-04257) Ladies and Gentlemen: On behalf of the Trust, we are filing today through the EDGAR system Post-Effective Amendment No. 60 to the Trust’s Registration Statement on Form N-1A (the “Amendment”). The Amendment is being filed under paragraph (a)(1) of Rule 485 under the Securities Act of 1933 and Rule 8b-16 under the Investment Company Act of 1940 for review and comment by the staff of the Securities and Exchange Commission (the “Commission”). Pursuant to Rule 485(a)(1), the Trust has designated on the facing sheet to the Registration Statement that the Amendment become effective on May 1, 2014. No fees are required in connection with this filing. The Amendment contains disclosure reflecting prospective changes to DWS International VIP’s principal investment strategy as well as a name change and 80% investment policy change for DWS Global Small Cap Growth VIP. The Amendment has been electronically coded to show changes from the Trust’s Prospectuses filed with the Commission on April 24, 2013 in Post-Effective Amendment No. 55 for the Trust except for the Prospectuses for DWS Core Equity VIP and the Trust’s Statement of Additional Information which are electronically coded to show changes from documents filed with the Commission on July 11, 2013 in Post-Effective Amendment No. 58 for the Trust. Any comments or questions on this filing should be directed to the undersigned at (617) 295-2565. Very truly yours, /s/Caroline Pearson Caroline Pearson Managing Director Deutsche Investment Management Americas Inc. cc:Elizabeth Reza, Esq., Ropes & Gray
